Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous Notice of Allowability mistakenly did not list claim 18 among the allowed claims. 
Allowable Subject Matter
Claims 1-4, 9-11, 13, 15-18, 20 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not disclose the claimed acrylic resin with the combination of the first and second monomer components and their contents as well as the molecular weight of the acrylic resin. Hartmann 2 (US 20120225290 A1) discloses a phase change material that can be an acrylic resin, with overlapping amounts of the claimed first and second monomers. Hartmann 2 merely discloses that the PCM has a molecular weight of preferably at least 2000 Daltons [0136] as well as examples up to 39200 of Mw [0211]. While the disclosed molecular weight technically encompasses the claimed molecular weight, the claimed Mw of 200,000 is much larger than the disclosed examples. Not only would on not be motivated to increase the Mw to the claimed range, it is not clear that the other parameters of the claim would be met if one did. Essentially, the claimed combination of elements would require excessive hindsight to arrive at from the disclosure of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766